DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment

The amendment filed on 29 January 2021 has been entered. Claim(s) 1-18 remain pending in this application.  Claim(s) 18 is new. The amendment to Claims 9, 14 and 16 have overcome the §112(b) rejection and claim objections set forth in the office action mailed 2 November 2020.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7, 9-11 and 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Vandendriessche (U.S. Patent No. 5,233,755), hereinafter Vandendriessche in view of Beyer (U.S. Patent No. 6,889,496), hereinafter Beyer.

Regarding Independent Claim 1 and Claim 3, Vandendriessche teaches (Claim 1) a combustion chamber structure for a rocket engine (Figure 1 – Column 6, Lines 4-5 – the system is for a rocket engine combustion chamber), the combustion chamber structure comprising: 
a hot gas wall (Figures 1 and 7 – Column 6, Lines 21-27 – the inner wall, 1, 3 and 4, is a hot gas wall) that surrounds a combustion chamber (Figure 1 – the hot gas wall surrounds the inner volume making up the combustion chamber) and has a plurality of first coolant channels (Figure 7 – Column 9, Lines 61-65 - the channels, 7 , 107 and 207, that are marked with L1 are the plurality of first coolant channels) and a plurality of second coolant channels(Figure 7 – Column 9, Lines 61-65 - the channels, 109 and 209, that are marked with L2 are the plurality of second coolant channels), the plurality of first and second coolant channels extending from a first longitudinal end of the hot gas wall to a second longitudinal end of the hot gas wall opposite to the first longitudinal end (Figure 1 – the first and second cooling channels extend along the hot gas wall of the combustion chamber from the right most/ first longitudinal end to the left most end/second longitudinal end), 
a first manifold (Column 7, Lines 55-58 – the cooling channels have manifolds for feeding the coolant therefore the manifold feeding the first cooling channels is the first manifold) forming a first coolant chamber (Column 7, Lines 55-58 – An accepted definition provided by Dictionary.com for manifold is “a chamber having several outlets through which a liquid or gas is distributed or gathered”, therefore the first manifold forms a first chamber for feeding the first cooling channels) and a second manifold (Column 7, Lines 55-58 – the cooling channels have manifolds for feeding the coolant therefore the manifold feeding the second cooling channels is the second manifold) forming a second coolant chamber (Column 7, Lines 55-58 – An accepted definition provided by Dictionary.com for manifold is “a chamber having several outlets through which a liquid or gas is distributed or gathered”, therefore the second manifold forms a second chamber for feeding the second cooling channels) being fluidly separated from the first coolant chamber (Column 9, Lines 61-65 – the coolant, L1, for the first cooling channels and the coolant, L2, for the second cooling channels are different coolants, therefore the manifolds for feeding the liquids would be fluidly separated),
a first cooling circuit comprising the first manifold and the plurality of first coolant channels (Figure 7 – Column 7, Lines 49-58 and Column 9, Lines 61-65 – the first cooling circuit is made up of the first coolant channels, 107 and 207 marked L1, and the associated manifold to feed the first coolant channels), and 
a second cooling circuit comprising the second manifold and the plurality of second coolant channels (Figure 7 – Column 7, Lines 49-58 and Column 9, Lines 61-65 – the second cooling circuit is made up of the second coolant channels, 109 and 209 marked L2, and the associated manifold for feeding the coolant channels);
wherein the first coolant chamber is fluidly connected to each of the plurality of first coolant channels (Column 7, Lines 55-58 – the first manifold would feed the first cooling channels with coolant therefore the chamber of the first manifold would be fluidly connected to each of the plurality of the first coolant channels), 
wherein the second coolant chamber being fluidly connected to each of the plurality of second coolant channels (Column 7, Lines 55-58 – the second manifold would feed the second cooling channels with coolant therefore the chamber of the second manifold would be fluidly connected to each of the plurality of the second coolant channels), and
wherein the first cooling circuit is fluidically isolated from the second cooling circuit (Column 7, Lines 49-58 and Column 9, Lines 61-65 – the first cooling circuit uses the fluid identified as L1 and the second cooling circuit uses the fluid identified by L2 and the channels and thus the circuits use different fluids and maintain reliable seals in order to maintain the different fluids in the respective circuits, therefore the cooling circuits are fluidically isolated from each other).
Vandendriessche does not explicitly teach (Claim 1) the first and second manifolds being provided at the first longitudinal end of the hot gas wall and extending in a circumferential direction of the hot gas wall; (Claim 3) wherein the first and second manifolds surround the combustion chamber in the circumferential direction.
However, Beyer teaches a rocket combustion chamber (Abstract, Line 1) with a first longitudinal end of the hot gas wall (Figure 2 – the bottom end of the inside/hot gas wall is the first longitudinal end) (Claim 1) where an inlet/first manifold is provided (Figure 2 – Column 5, Line 66- Column 6, Line 1 - the inlet/first manifold, 30, is located at the first longitudinal end) and the manifold extends in a circumferential direction of the hot gas wall (Figure 2 – the manifold, 30, is annular and therefore extends in the circumferential direction of the hot gas wall); (Claim 3) a manifold that surrounds the combustion chamber in the circumferential direction (Figure 2 – the inlet manifold, 30, surrounds the combustion chamber in the circumferential direction
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Vandendriessche to have the first and second manifolds of Vandendriessche being provided (Claim 1) at the first longitudinal end of the hot gas wall and extending in a circumferential direction of the hot gas wall; (Claim 3) and making the first and second manifolds of Vandendriessche surround the combustion chamber in the circumferential direction, as taught by Beyer, in order to connect the manifolds with a high degree of leak tightness by creating only a few transitions (Beyer – Column 4, Lines 2-6).

Regarding Claim 2, Vandendriessche in view of Bayer teach the invention as claimed and discussed above. Vandendriessche further teaches the first manifold is configured to distribute a first coolant to the first coolant channels (Column 7, Lines 55-58 – the manifold connected to the first coolant channels distributes the coolant to the first coolant channels) and the second manifold is configured to distribute a second coolant to the second coolant channels (Column 7, Lines 55-58 – the manifold connected to the second coolant channels distributes the coolant to the second coolant channels), the first coolant being different from the second coolant (Column 9, Lines 61-65 – the first coolant and the second coolants are different coolants).

Regarding Claim 7, Vandendriessche in view of Beyer teach the invention as claimed and discussed above. Vandendriessche further teaches the first coolant channels open into an additional first coolant chamber at the second longitudinal end of the hot gas wall (Figure 1 – Column 7, Lines 55-58 – a manifold for removing coolant is connected to the first coolant channels and therefore would be at the second longitudinal end of the hot gas wall, as the first manifold is at the first longitudinal end and feeds the channels with coolant and the coolant flows along the combustion chamber, as shown in Figure 1, to the second longitudinal end;  This manifold for removing coolant is the additional first manifold), and the second coolant channels open into an additional second coolant chamber at the second longitudinal end of the hot gas wall (Figure 1 – Column 7, Lines 55-58 – a manifold for removing coolant is connected to the second coolant channels and therefore would be at the second longitudinal end of the hot gas wall, as the second manifold is at the first longitudinal end and feeds the channels with coolant and the coolant flows along the combustion chamber, as shown in Figure 1, to the second longitudinal end;  This manifold for removing coolant is the additional second manifold).

Regarding Claim 9, Vandendriessche in view of Beyer teach the invention as claimed and discussed above. Vandendriessche further teaches wherein a hot gas wall thickness (Figure 7 - Column 7, Lines 11-15 – the hot gas wall, 1, 3 and 4 has a thickness) and/or at least one of: a course and geometry, of the first and/or second coolant channels continuously change along both an axial and circumferential direction of the hot gas wall in such a manner that the first coolant channels and the second coolant channels are so configured and arranged that, at every position of the hot gas wall, a given relation between the heat supplied to the hot gas wall by a combustion process in the combustion chamber and the heat dissipated from the hot gas wall by the first and second coolants is achieved (Figures 1 and 7 -Column 3, Lines 8-15 and Column 7, Lines 11-15 – the cooling channels and the thickness of the hot gas wall, 1, 3 and 4, vary such that they are around the circumference of the hot wall and optimize heat exchange; therefore they are configured and arranged such that an optimum relation, which is a given relationship, is reached between the heat supplied and the heat dissipated by the coolant channels).

Regarding Claims 10 and 18, Vandendriessche in view of Beyer teach the invention as claimed and discussed above. Vandendriessche further teaches wherein one or more of a distance between the first coolant channels in the circumferential direction of the hot gas wall (This limitation is listed as an alternative and therefore is not required if another alternative is met), a distance between the second coolant channels in the circumferential direction of the hot gas wall (This limitation is listed as an alternative and therefore is not required if another alternative is met), an orientation of the first coolant channels and/or the second coolant channels with respect to an axial direction of the combustion chamber structure (This limitation is listed as an alternative and therefore is not required if another alternative is met), an orientation of the first coolant channels with respect to the second coolant channels (This limitation is listed as an alternative and therefore is not required if another alternative is met), a width dimension of the first coolant channels and/or the second coolant channels (Column 3, Lines 8-15 – the cross-sectional size of the coolant channels change based on the location along the hot gas wall, i.e. the cross-section, and therefore the width dimension of the first and/or second coolant channels, get smaller at the throat section of the combustion chamber which would differ from the cross-section of coolant channels upstream of the throat), and a distance of the first coolant channels and/or the second coolant channels in a radial direction from the combustion chamber (This limitation is listed as an alternative and therefore is not required if another alternative is met) varies at different positions of the hot gas wall (Column 3, Lines 8-15 – the cross-sectional size of the coolant channels change based on the location along the hot gas wall, i.e. the cross-section, and therefore the width dimension of the first and/or second coolant channels, get smaller at the throat section of the combustion chamber which would differ from the cross-section of coolant channels upstream of the throat).

Regarding Claim 11, Vandendriessche in view of Beyer teach the invention as claimed and discussed above. Vandendriessche further teaches in at least an area of the hot gas wall, a first coolant channel of the plurality of first coolant channels is provided adjacent and with a distance to a second coolant channel of the plurality of second coolant channels in a circumferential direction of the hot gas wall (Figure 7 – one of the first coolant channels, 7, is adjacent to a second coolant channel and spaced a distance, which is the thickness of the sheet between them, from the second coolant channel in the circumferential direction – See annotated figure below for clarification).


    PNG
    media_image1.png
    886
    1107
    media_image1.png
    Greyscale

Figure 1 - Annotated Figure from Vandendriessche
Regarding Claim 13, Vandendriessche in view of Beyer teach the invention as claimed and discussed above. Vandendriessche in view of Beyer do not explicitly teach wherein the distance to the second coolant channel varies when extending in an axial direction from the first longitudinal end to the second longitudinal end. 
However, Vandendriessche teaches the thickness of the sheet, and therefore the distance between the first coolant channel and the second coolant channel, may be optimized to provide a good compromise between the heat exchange capacity and the mechanical strength of the channels (Column 7, Lines 11-15) and further that the shape of the channels Column 3, Lines 8-15). Therefore the thickness, and thus the distance to the second coolant channel is recognized as a result effective variable which achieves a recognized result.  In this case the recognized result is a compromise between the heat exchange capacity/optimization and the mechanical strength of the structure.  
Therefore since the general conditions of the claim, i.e. that a thickness/distance is present between adjacent first coolant channel and second coolant channel, were disclosed in the prior art by Vandendriessche in view of Beyer, it is not inventive to discover the optimum thickness/distance at each axial position along the hot gas wall by routine experimentation (In re Antonie, 559 F.2d 618,195 USPQ 6 (CCPA 1977)), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Vandendriessche in view of Beyer to have the distance to the second coolant channel varies when extending in an axial direction from the first longitudinal end to the second longitudinal end in order achieve a good compromise between heat exchange capacity/optimization and mechanical strength (Vandendriessche – Column 7, Lines 11-15).

Regarding Claim 14, Vandendriessche in view of Beyer teach the invention as claimed and discussed above. Vandendriessche further teaches wherein, in at least an area of the hot gas wall, the plurality of first and second coolant channels are alternately provided in a circumferential direction of the hot gas wall (Figure 7 – in the area of the hot gas wall as shown in Figure 7, the first and second coolant channels, 7 and 109, are shown to be in an alternating fashion in the circumferential direction of the hot gas wall).

Regarding Claim 15, Vandendriessche in view of Beyer teach the invention as claimed and discussed above. Vandendriessche further teaches wherein at least one of the plurality of first coolant channels and/or at least one of the plurality of second coolant channels has a varying distance from the combustion chamber in a radial direction thereof when extending from the first longitudinal end to the second longitudinal end (Figure 7 – Column 3, Line 8-15 – the size of the coolant channels may change along the combustion chamber from the first end to the second end; therefore when in a configuration as shown in Figure 7 if all the channels are decreased in size around the throat then the radial distance of the radially outermost first coolant channels, 207, from the combustion chamber decreases when compared to sections upstream of the throat due to the intervening coolant channels, 7 and 107, also getting smaller).

Regarding Claim 16, Vandendriessche in view of Beyer teach the invention as claimed and discussed above. Vandendriessche further teaches wherein, in at least an area of the hot gas wall, the distance of a first or a second coolant channel from the combustion chamber in a radial direction is different from the distance of another first or second coolant channel adjacent to the first or second coolant channel (Figure 7 – at the location of the hot gas wall shown in Figure 7, multiple first coolant channels, 7, 107 and 207, have different distances from the combustion chamber in the radial direction from another adjacent first or second coolant channel), and the first or second coolant channel is formed to overlap the adjacent first or second coolant channel so that overlapping coolant channels are provided at the same Figure 7 – at the location of the hot gas wall shown in Figure 7, multiple first and second coolant channels are shown to overlap adjacent first and second coolant channels at a common circumferential position where one of the channels is radially outward of the other overlapping channel).

Regarding Claim 17, Vandendriessche in view of Beyer teach the invention as claimed and discussed above. Vandendriessche further teaches wherein the combustion chamber structure is configured to be exclusively cooled by the first coolant and the second coolant (Figure 7 – Column 9, Lines 61-65 – the combustion chamber is cooled only by the first and second coolant).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Vandendriessche in view of Beyer as applied to claim 1 above, and further in view of Mori (Foreign Patent Literature – JP 2011017322 – Translation provided), hereinafter Mori.

Regarding Claim 4
However, Beyer teaches wherein the coolant manifold has an inner diameter of the coolant chamber (Figure 2 – the coolant manifold, 30, has a chamber with an inner diameter).
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of the coolant manifold having an inner diameter of the coolant chamber, as taught by Beyer, by making both the first and second coolant manifolds having an inner diameter of the respective coolant chambers, for the same reasons as discussed above for Claim 1.
Vandendriessche in view of Beyer do not teach wherein the first and second manifolds have a first inlet and a second inlet, respectively, and an inner diameter of the first coolant chamber of the first manifold is decreasing with an increasing distance from the first inlet, and/or an inner diameter of the second coolant chamber of the second manifold is decreasing with an increasing distance from the second inlet.
However, Mori teaches a rocket engine (Paragraph 0001) with a manifold (37 – Paragraph 0021, Lines 7-10) with an inlet (41 – Paragraph 0021, Lines 4-6 )wherein the cross-section of the manifold gradually decreases with an increasing distance from the inlet (Paragraph 0021, Lines 7-10 – the flow path/size of the manifold decreases as the distance from the inlet increases).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the invention of Vandendriessche in view of Beyer by making the first and second manifolds have a first inlet and a second inlet, respectively, and an inner diameter of the first coolant chamber of the first manifold is decreasing with an increasing distance from the first inlet, and an inner diameter of Mori - Paragraph 0021, Lines 7-10).

Claim 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Vandendriessche in view of Beyer as applied to claim 1 above, and further in view of Goddard (U.S. Patent No. 2,526,222), hereinafter Goddard.

Regarding Claim 5, Vandendriessche in view of Beyer teach the invention as claimed and discussed above. 
Vandendriessche in view of Beyer do not teach wherein the first manifold is formed outwardly to the second manifold in a radial direction of the combustion chamber structure.
However, Goddard teaches a rocket engine (Figures 1 and 3) with a first manifold (S) and a second manifold (20) wherein the first manifold is formed outwardly to the second manifold in a radial direction of the combustion chamber structure (Figure 3 – the first manifold, S, is formed radially outwards, around the second manifold, 20, with respect to the radial direction from the combustion chamber).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Vandendriessche in view of Beyer to include the first manifold is formed outwardly to the second manifold in a radial direction of the combustion chamber structure, as taught by Goddard, in order to provide Goddard – Column 1, Lines 4-8).

Regarding Claim 8, Vandendriessche in view of Beyer teach the invention as claimed and discussed above. 
Vandendriessche in view of Beyer do not teach wherein, at the second longitudinal end of the hot gas wall, first exit openings for the first coolant are equidistantly provided in the circumferential direction, and second exit openings for the second coolant are equidistantly provided in the circumferential direction.
However, Goddard teaches a rocket engine (Figures 1 and 3) using a first coolant (Figure 1 – Column 1, Lines 26-30 – the engine uses a first coolant) and a second coolant (Column 1, Liens 48-51 – the system uses a second coolant) wherein, at the second longitudinal end of the hot gas wall (Figure 1 – the top half of the engine in Figure 1 is the second longitudinal end and the bottom half is the first longitudinal end), first exit openings (18) for the first coolant are equidistantly provided in the circumferential direction (Figure 1 – Column 1, Lines 34-37– the first exit openings, 18, for the first coolant are uniformly spaced and therefore equidistantly provided in the circumferential direction), and second exit openings (22) for the second coolant are equidistantly provided in the circumferential direction (Figure 1 – Column 1, Lines 41-44 – the second exit openings, 22, for the second coolant are uniformly spaced around the circumference of the combustion chamber).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Vandendriessche Goddard – Column 1, Lines 4-8).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Vandendriessche in view of Beyer as applied to claim 1 above, and further in view of Goddard (U.S. Patent No. 2,540,665), hereinafter Goddard.

Regarding Claim 6, Vandendriessche in view of Beyer teach the invention as claimed and discussed above.
Vandendriessche in view of Beyer do not teach wherein the first and second coolant channels are fluidly connected to the combustion chamber at the second longitudinal end of the hot gas wall.
However, Goddard teaches a rocket engine (Figure 1) with a hot gas wall (10) with a first longitudinal end (Figure 1 – the left most end is the first longitudinal end) and second longitudinal end (Figure 1 – the right most end is the second longitudinal end) with first coolant channels (Figure 7 – the row of channels shown that is radially outward are the first coolant channels) and second coolant channels (Figure 7 – the row of channels shown that is radially inward are the second coolant channels) wherein the first and second coolant Figures 1, 2 and 6 – the first coolant and second coolant channels direct the first and second coolants to the injection nozzle, 20, located at the second longitudinal end of the hot gas wall and direct them into the combustion chamber, therefore the coolant channels are fluidly connected to the combustion chamber).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Vandendriessche in view of Beyer to include the first and second coolant channels are fluidly connected to the combustion chamber at the second longitudinal end of the hot gas wall, as taught by Goddard, in order to provide improved means by which two combustion liquids may be delivered to a combustion chamber coaxially (Goddard- Column 1, Lines 7-11).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Vandendriessche in view of Beyer as applied to claim 11 above, and further in view of Hewitt (U.S. Patent No. 6,802,179), hereinafter Hewitt.

Regarding Claim 12, Vandendriessche in view of Beyer teach the invention as claimed and discussed above.
Vandendriessche in view of Beyer do not teach wherein, in at least an area of the hot gas wall, adjacent first and second coolant channels form an angle with respect to a longitudinal axis of the combustion chamber structure when extending from the first longitudinal end to the second longitudinal end.
However, Hewitt teaches a rocket engine system (Abstract, Line 1) with first coolant channels (43) and second coolant channels (47) wherein, in at least an area of the hot gas wall, adjacent first and second coolant channels form an angle with respect to a longitudinal axis of the combustion chamber structure when extending from the first longitudinal end to the second longitudinal end (Figure 6 – the first and second coolant channels, 43 and 47, form an angle with a vertical axis, which is a longitudinal axis of the combustion chamber when extending from the first longitudinal end to the second longitudinal end).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Vandendriessche in view of Beyer to include in at least an area of the hot gas wall, adjacent first and second coolant channels form an angle with respect to a longitudinal axis of the combustion chamber structure when extending from the first longitudinal end to the second longitudinal end, as taught by Hewitt, in order to make heat exchange between the coolant and hot streaks will occur in only the small portion of each spiraling channel that traverses the hot streak, thereby minimizing expansion of the coolant and reduction in coolant density (Hewitt – Column 1, Lines 57-60) thereby maintain cooling efficiency.

Response to Arguments
Applicant's arguments filed 29 January 2021 have been fully considered but they are not persuasive. 
In response to Applicant’s argument that Vandendriessche does not teach two fluidically isolated cooling circuits it is respectfully pointed out that Vandendriessche states in Column 9, 

Applicant's arguments, to the extent possible, have been addressed in the body of the rejections to at the appropriate locations.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT THOMAS whose telephone number is (571)272-4813.  The examiner can normally be reached on Monday-Friday 8:00am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571)272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.